

115 HRES 547 IH: Expressing support for designation of February 3, 2018, as “United States Missing Persons Day”.
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 547IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Poe of Texas submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of February 3, 2018, as United States Missing Persons Day.
	
 Whereas the observance of United States Missing Persons Day on February 3, 2018, provides an opportunity to raise awareness of the many individuals of all ages who go missing each year;
 Whereas in 2016, the National Crime Information Center had nearly 88,000 cases of actively missing Americans, of those, more than 76,000 were under the age of 21;
 Whereas the establishment of United States Missing Persons Day is due in part to the efforts of Jo Ann Lowitzer, whose daughter, Alexandria Joy Ali Lowitzer, went missing from Spring, Texas, on April 26, 2010, at the age of 16;
 Whereas, on February 3, 2018, Ali would have been 24 years old, and on that day, communities are encouraged to come together in support of all families who have suffered the disappearance of a loved one;
 Whereas this occasion also offers an opportunity to educate those families on the best way to aid in the investigation of their loved one’s case, to communicate with case investigators, and to maintain public awareness of the case until it is resolved; and
 Whereas no matter their age, all missing persons leave behind family and friends whose lives are consumed with longing for their safe return, and it is appropriate that a special day be set aside in honor of all those who have disappeared: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)a day ought to be established to bring awareness to the issue of missing persons; and
 (2)the people of the United States should be encouraged to— (A)observe the day with appropriate programs and activities; and
 (B)support worthy initiatives and increased efforts to locate missing persons. 